 

Exhibit 10.4

 

Execution Version

  

STOCKHOLDER SUPPORT AGREEMENT

 

STOCKHOLDER SUPPORT AGREEMENT, dated as of May 29, 2019 (this “Agreement”), by
and among Constellation Alpha Capital Corp., a company incorporated in the
British Virgin Islands (“Constellation”), and certain of the stockholders of
DermTech, Inc., a Delaware corporation (the “Company”), whose names appear on
the signature pages of this Agreement (each, a “Stockholder” and, collectively,
the “Stockholders”).

 

WHEREAS, Constellation, DT Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of Constellation (“Merger Sub”), and the Company propose to
enter into, simultaneously herewith, an Agreement and Plan of Merger (the
“Merger Agreement”; terms used but not defined in this Agreement shall have the
meanings ascribed to them in the Merger Agreement), a copy of which has been
made available to each Stockholder, which provides, among other things, that,
upon the terms and subject to the conditions thereof, Merger Sub will be merged
with and into the Company (the “Merger”), with the Company surviving the Merger
as a wholly owned subsidiary of Constellation; and

 

WHEREAS, as of the date hereof, each Stockholder owns of record the number of
shares Company Common Stock and Company Preferred Stock as set forth opposite
such Stockholder’s name on Exhibit A hereto (all such shares of Company Common
Stock and Company Preferred Stock and any shares of Company Common Stock and
Company Preferred Stock of which ownership of record or the power to vote is
hereafter acquired by the Stockholders prior to the termination of this
Agreement being referred to herein as the “Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agrees as follows:

 

1.  Agreement to Vote. Each Stockholder, by this Agreement, with respect to its
Shares, severally and not jointly, hereby agrees (and agrees to execute such
documents or certificates evidencing such agreement as Constellation may
reasonably request in connection therewith) to vote, at any meeting of the
stockholders of the Company, and in any action by written consent of the
stockholders of the Company, all of such Stockholder’s Shares (a) in favor of
the approval and adoption of the Merger Agreement and approval of the Merger and
all other transactions contemplated by the Merger Agreement and this Agreement,
(b) against any action, agreement or transaction (other than the Merger
Agreement or the transactions contemplated thereby) or proposal that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement or that would
reasonably be expected to result in the failure of the Merger and the other
transactions contemplated by the Merger Agreement from being consummated, and
(c) in favor of any other matter reasonably necessary to the consummation of the
transactions contemplated by the Merger Agreement and considered and voted upon
by the stockholders of the Company. Each Stockholder acknowledges receipt and
review of a copy of the Merger Agreement.

 

2.  Transfer of Shares. Each Stockholder severally and not jointly, agrees that
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), lien, pledge, dispose of or otherwise encumber any of the
Shares or otherwise agree to do any of the foregoing (unless the transferee
agrees to be bound by this Agreement), (b) deposit any Shares into a voting
trust or enter into a voting agreement or arrangement or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement,
(c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect acquisition or sale, assignment, transfer
(including by operation of law) or other disposition of any Shares (unless the
transferee agrees to be bound by this Agreement), or (d) take any action that
would make any representation or warranty of such Stockholder herein untrue or
incorrect in any material respect or have the effect of preventing or disabling
the Stockholder from performing its obligations hereunder.

 

 

 

 

3.  No Solicitation of Transactions. Each of the Stockholders severally and not
jointly, agrees not to directly or indirectly, through any officer, director,
representative, agent or otherwise, (a) solicit, initiate or encourage
(including by furnishing information) the submission of, or participate in any
discussions or negotiations regarding, any transaction in violation of the
Merger Agreement or (b) participate in any discussions or negotiations
regarding, or furnish to any person, any information with respect to, or
otherwise cooperate in any way with respect to, or assist or participate in,
facilitate or encourage, any unsolicited proposal that constitutes, or may
reasonably be expected to lead to, a Superior Proposal in violation of the
Merger Agreement. Each Stockholder shall, and shall direct or cause its
representatives and agents to, immediately cease and cause to be terminated any
discussions or negotiations with any parties that may be ongoing with respect to
any transaction involving the Company (other than the transactions contemplated
by the Merger Agreement) to the extent required by the Merger Agreement.

 

4.  Representations and Warranties. Each Stockholder severally and not jointly,
represents and warrants to Constellation as follows:

 

(a)          The execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Stockholder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any encumbrance on any Shares or (iv) conflict
with or result in a breach of or constitute a default under any provision of
such Stockholder’s governing documents.

 

(b)          Such Stockholder owns exclusively, beneficially and of record and
has good, valid and marketable title to the Shares set forth opposite the
Stockholder’s name on Exhibit A free and clear of any security interest, lien,
claim, pledge, proxy, option, right of first refusal, agreement, voting
restriction, limitation on disposition, charge, adverse claim of ownership or
use or other encumbrance of any kind, other than pursuant to (i) this Agreement
and (ii) applicable securities laws, and has the sole power (as currently in
effect) to vote and full right, power and authority to sell, transfer and
deliver such Shares, and such Stockholder does not own, directly or indirectly,
any other Shares.

 

(c)          Such Stockholder has the power, authority and capacity to execute,
deliver and perform this Agreement and that this Agreement has been duly
authorized, executed and delivered by such Stockholder.

 

5.  Termination. This Agreement and the obligations of the Stockholders under
this Agreement shall automatically terminate upon the earliest of (a) the
Effective Time; and (b) the termination of the Merger Agreement in accordance
with its terms. Nothing in this Section 5 shall relieve any party of liability
for any breach of this Agreement occurring prior to termination.

 

6.  Miscellaneous.

 

(a)          Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses, whether or
not the transactions contemplated hereby are consummated.

 

2

 

 

(b)          All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by telecopy or e-mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses or e-mail addresses (or at such
other address or email address for a party as shall be specified in a notice
given in accordance with this Section 6(b)):

 

If to Constellation, to it at:

 

Constellation Alpha Capital Corp.

2054 Vista Parkway

Emerald View, Suite 400

West Palm Beach, FL 33411

Telephone No.: (561) 404-9034

Attention:          Rajiv Shukla

Email:                  rss@constellationalpha.com

 

with a copy to:

 

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Telephone No.: (212) 801-9200
Attention:          Joseph Herz

Email:                 Herzj@gtlaw.com

 

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

 

(c)          If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

(d)          This Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior agreements
and undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), except that
Constellation may assign all or any of its rights and obligations hereunder to
any affiliate of Constellation, provided that no such assignment shall relieve
the assigning party of its obligations hereunder if such assignee does not
perform such obligations.

 

(e)          This Agreement shall be binding upon and inure solely to the
benefit of each party hereto, and nothing in this Agreement, express or implied,
is intended to or shall confer upon any other person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement. No
Stockholder shall be liable for the breach by any other Stockholder of this
Agreement.

 

3

 

 

(f)          The parties hereto agree that irreparable damage would occur in the
event any provision of this Agreement was not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.

 

(g)          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

(h)          This Agreement may be executed and delivered (including by
facsimile or portable document format (pdf) transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

(i)          At the request of Constellation, in the case of any Stockholder, or
at the request of the Stockholders, in the case of Constellation, and without
further consideration, each party shall execute and deliver or cause to be
executed and delivered such additional documents and instruments and take all
such further action as may be reasonably necessary or desirable to consummate
the transactions contemplated by this Agreement.

 

(j)          This Agreement shall not be effective or binding upon any
Stockholder until after such time as the Merger Agreement is executed and
delivered by the Company, Constellation and Merger Sub.

 

(k)          Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each of the parties hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the
transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications in this Paragraph (k).

 

[Signature pages follow]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CONSTELLATION ALPHA CAPITAL CORP.         By:                         Name:  
    Title:  

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

      [Stockholder]       Address:       Email:

 

A-1

